HALL, Judge.
Appellant John Archer appeals his judgments and sentences for two counts of attempted sexual battery. Appellant raises several issues in this appeal, but we find merit only in his contention that the trial court erred in imposing court costs against him pursuant to section 27.3455, Florida Statutes (1985).
The crimes for which appellant was convicted were committed in January, 1985. Section 27.3455 became effective on July 1, 1985. Thus, the trial court’s imposition of costs pursuant to this statute violated constitutional ex post facto restrictions. Bowman v. State, 495 So.2d 868 (Fla. 2d DCA 1986).
Accordingly, we vacate that portion of appellant’s judgment imposing court costs of $200 pursuant to section 27.3455, Florida Statutes (1985). We also certify the question set out in Bowman to the Florida Supreme Court as a question of great public importance. Affirmed in all other respects.
SCHOONOVER, J., concurs.
RYDER, A.C.J., concurs specially.